Citation Nr: 1629721	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease prior to November 12, 2002.

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease from November 12, 2002, to January 5, 2005.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease on or after January 6, 2005.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1995.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO confirmed and continued the 30 percent evaluation originally assigned with the grant of service connection for coronary artery disease, effective from April 29, 2002, after conducting a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veterans Affairs, 38 C.F.R. § 3.816 (2015).  See November 2002 original rating decision; July 2010 special review notification letter.  Thereafter, the Veteran challenged the continued evaluation.  See May 2011 notice of disagreement and February 2012 substantive appeal; June 2011 appeal clarification letter.

In an August 2013 rating decision, the RO conducted another review of the claims file and granted an earlier effective date for the grant of service connection for coronary artery disease of March 14, 2002, as well as an increase in the evaluation to 60 percent from November 12, 2002, to January 5, 2005, continuing the 30 percent evaluation thereafter.  Because these evaluations do not represent the highest possible benefit, the increased evaluation issue remains in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran initially requested a hearing before the Board at the RO in his February 2012 substantive appeal; however, he later clarified that he no longer wanted a hearing in a June 2016 written statement.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records already considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the Veteran was most recently provided a VA heart examination in June 2011, with a December 2011 addendum following additional testing.  The Veteran has essentially alleged that this disability had increased in severity since that time.  See, e.g., February 2014 and October 2014 written statements (Veteran reporting various symptomatology suggesting evidence of possible worsening).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

The Veteran will have an opportunity to submit or request that VA attempt to obtain any updated treatment records while the case is on remand.

In addition, the Board notes that evidence has been received that was not previously considered by the RO in connection with the claim on appeal, including additional non-VA medical evidence received in 2014 and VA treatment records, including an October 2013 hospitalization for syncope.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of that evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected coronary artery disease.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the VA and non-VA treatment records from the Shaw Air Force Base Clinic, Eisenhower Army Medical Center, South Carolina Heart Center, Columbia Heart, Providence Hospital, and Colonial Family Practice.  See, e.g., December 2012 catheterization laboratory report (June 2014 VBMS entry).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should address the following:

(1) the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

(2)  whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

(3) whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

(4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

The examiner should distinguish any symptoms associated with the Veteran's coronary artery disease from any symptoms associated with the separately service-connected hypertension and type II diabetes mellitus with associated peripheral neuropathy of the bilateral upper and lower extremities.  To the extent possible, the examiner should also distinguish between the symptoms associated with his coronary artery disease and any symptoms associated with a nonservice-connected disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the August 2013 supplemental statement of the case (mailed to the Veteran in February 2014).

If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

